            Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
                                  Northern Division

KYLE G. FARRAND
846 Whitetail Dr.
Round Rock, TX 78681

ROBERT D. WOODWARD
2487 Sycamore Lakes Cv
Herndon, VA 20171

on behalf of themselves and all others similarly               Case No. 1:21-cv-952
situated,
        Plaintiffs,                                      CLASS ACTION COMPLAINT
                v.
LEXISNEXIS RISK SOLUTIONS, INC.                             JURY TRIAL DEMANDED
32 South St.
Baltimore, MD 21202

GEICO ADVANTAGE INSURANCE
COMPANY
1345 Perimeter Parkway
Virginia Beach, VA 23454

       Defendants.

       Plaintiffs Kyle G. Farrand and Robert D. Woodward, on behalf of themselves and all other

similarly situated consumers, complaining of Defendants LexisNexis Risk Solutions, Inc.

(“LexisNexis”) and GEICO Advantage Insurance Company (“Geico,” collectively “Defendants”),

allege as follows:

                               I.      NATURE OF THE CASE

       1.       This is a consumer class action asserting Fair Credit Reporting Act, 15 U.S.C. §

1681, et seq. (“FCRA”) claims against LexisNexis, a consumer reporting agency, and Geico, an

insurance company that furnishes information to LexisNexis.

       2.       Before the FCRA’s enactment, inaccurate and misleading information was

identified as “the most serious problem in the credit reporting industry.” 115 Cong. Rec. 2411 (Jan.
            Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 2 of 18



31, 1969). With this problem in mind, Congress enacted the FCRA in 1970 to ensure the

“confidentiality, accuracy, relevancy, and proper utilization” of credit reports. 15 U.S.C. §

1681(b).

       3.       To accomplish Congress’ goals, the FCRA contains a variety of requirements to

protect consumers, including § 1681e(b), which is one of the FCRA’s cornerstone provisions.

Whenever a consumer reporting agency prepares a consumer report, § 1681e(b) requires it to

follow reasonable procedures to assure maximum possible accuracy of the information concerning

the individual about whom the report relates. 15 U.S.C. § 1681e(b). This section imposes a high

standard on consumer reporting agencies. See, e.g., Burke v. Experian Info. Sols., Inc., 2011 WL

1085874, at *4 (E.D. Va. Mar. 18, 2011) (breaking down the requirements of § 1681e(b), and

explaining that “‘assure’ means ‘to make sure or certain: put beyond all doubt,’” “‘[m]aximum’

means the ‘greatest in quantity or highest degree attainable[,]’ and ‘possible’ means something

‘falling within the bounds of what may be done, occur or be conceived.’” (quoting Webster’s Third

New International Dictionary 133, 1396, 1771 (1993)).

       4.       Additionally, the FCRA requires that, upon receiving a dispute from the consumer,

a consumer reporting agency must “conduct a reasonable reinvestigation to determine whether the

disputed information is accurate.” 15 U.S.C. § 1681i(a)(1)(A).

       5.       Finally, the FCRA requires that, when notified of a dispute by a consumer reporting

agency, a furnisher must “conduct an investigation with respect to the disputed information,”

“review all relevant information provided by the consumer reporting agency” and “report the

results of the investigation to the consumer reporting agency.” 15 U.S.C. § 1681s-2(b)(1).

       6.       LexisNexis compiles and maintains files on consumers on a nationwide basis,

including data about insurance coverage, claims, and usage that are widely used in the insurance




                                                 2
            Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 3 of 18



industry for quoting rates to potential customers. Geico furnishes this information about its

customers to LexisNexis.

       7.       In this case, Geico furnished inaccurate information about each of the Plaintiffs to

LexisNexis indicating that Plaintiffs had filed a claim against their Geico auto insurance policy,

when they had not. LexisNexis, in turn, inaccurately reported that information to other insurers,

causing Plaintiffs to be quoted higher rates than they otherwise would have been. When Plaintiffs

disputed this inaccurate information, the information was not corrected.

       8.       Accordingly, Plaintiff Farrand alleges claims against LexisNexis for failing to

reasonably ensure the maximum possible accuracy of his consumer reports in violation of the

FCRA, 15 U.S.C. §1681e(b) and for failing to fulfill its reinvestigation duties in violation of the

FCRA, 15 U.S.C. § 1681i.

       9.       Plaintiffs Farrand and Woodward allege claims against Geico for failing to

reasonably reinvestigate the erroneous information it reported to LexisNexis.

.
                                         II.    PARTIES

       10.      Plaintiff Kyle G. Farrand is a natural person who resides in Round Rock, Texas. At

the time he purchased his Geico policy, he resided in Grand Rapids, Michigan. He is a “consumer”

as defined by 15 U.S.C. § 1681a(c).

       11.      Plaintiff Robert D. Woodward is a natural person who resides in Herndon, Virginia.

He is a “consumer” as defined by 15 U.S.C. § 1681a(c).

       12.      Defendant LexisNexis Risk Solutions, Inc. is a Georgia corporation that does

business nationwide, including in this District. It is a “person” and “consumer reporting agency”

as defined by 15 U.S.C. § 1681a(b) and 15 U.S.C. § 1681a(f), respectively. LexisNexis is regularly

engaged in the business of assembling, evaluating, and disbursing information concerning



                                                 3
          Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 4 of 18



consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to

third parties.

        13.      Defendant GEICO Advantage Insurance Company is a corporation incorporated

and headquartered in the Southern Division of Maryland. It is a “person” as defined by 15 U.S.C.

§ 1681a(b) and a “furnisher” of information to consumer reporting agencies as regulated by 15

U.S.C. § 1681s-2(b).

                               III.     JURISDICTION & VENUE

        14.      The Court has subject matter jurisdiction over this case under 28 U.S.C. § 1331 and

15 U.S.C. § 1681p. The court also has jurisdiction under 28 U.S.C. § 1332(d), the Class Action

Fairness Act, because the amount in controversy exceeds $5,000,000 and the diversity

requirements of that section are met.

        15.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendant Geico

is headquartered in this Division and District and Defendant LexisNexis has substantial contacts

in this District. Venue is also proper under § 1391(b)(2) because a substantial part of the events or

omissions giving rise to the claim occurred in this District.

                               IV.      FACTUAL ALLEGATIONS

        16.      Defendant LexisNexis offers a wide variety of data products to its customers,

including a product called a “C.L.U.E. Auto Report” which includes information about consumers’

“Automobile Insurance Claim Records.” This C.L.U.E. Auto Report is a consumer report governed

by the FCRA.

        17.      Auto insurance companies use C.L.U.E. reports, including the information in the

“Automobile Insurance Claim Records” section when underwriting insurance policies and

determining the amount of a consumer’s insurance premium.




                                                  4
           Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 5 of 18



         18.    More than 99 percent of insurers writing automobile coverage provide claims data

to the C.L.U.E Auto database. https://risk.lexisnexis.com/products/clue-auto (last visited Apr. 2,

2021).

         19.    Auto Insurers use the information in the C.L.U.E. reports to reduce their risk and

liability by predicting future claims. Id.

         20.    If a consumer’s C.L.U.E. report shows a history of prior auto insurance claims, an

insurance company will consider them a higher risk than someone with no prior claims, and they

will likely be quoted a higher insurance premium when seeking a new insurance policy.

         21.    Defendant Geico is one of the insurance companies that furnishes information about

its customers, their policies, and their claim activity to LexisNexis for C.L.U.E. reports.

         22.    However, Geico has an established policy and procedure of reporting all inquiries

regarding potential claims to LexisNexis, as if they were actual claims, regardless of whether or

not that is accurate.

         23.    In other words, if a consumer calls to ask a question about a deductible, Geico will

report that question as a claim, regardless of whether the consumer actually requests that Geico

pay out benefits under the insurance policy.

         24.    Geico itself defines claim as “[a]ny request or demand for payment under the terms

of the insurance policy.” 1

         25.    Under this definition, or any other reasonable definition, a consumer does not make

a claim simply by calling Geico to ask about their policy’s coverage or benefits.

         26.    Upon information and belief, Geico’s policy of reporting consumers’ questions as

claims is meant to systematically trap Geico customers in their existing relationship with Geico,



1
    https://www.geico.com/information/insurance-terms/, accessed March 12, 2021.


                                                 5
          Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 6 of 18



because if consumers seek insurance from another company, they will be quoted a higher rate due

to the inaccurate “claim” information that Geico has reported about them to LexisNexis.

                                 Facts Regarding Plaintiff Farrand

       27.     Plaintiff Farrand purchased auto insurance coverage from Defendant Geico

beginning in 2013 or 2014 and terminated his policy in 2017.

       28.     On or around October 21, 2016, Plaintiff Farrand or another insured contacted

Defendant Geico to ask about the deductible on the policy because there was a crack in his

windshield.

       29.     After this communication, Plaintiff Farrand decided not to file a claim and instead

decided to pay out of pocket to have the windshield fixed, without making a claim for the damage.

       30.     Subsequently, Geico erroneously reported to LexisNexis that Plaintiff Farrand had

filed a claim on October 21, 2016.

       31.     However, as discussed above, Farrand’s question was not a “request or demand for

payment” under the terms of Plaintiff Farrand’s insurance policy.

       32.     In June 2020, Plaintiff Farrand was shopping for a new insurance policy and

received a quote for coverage.

       33.     When reviewing the quote, Plaintiff Farrand noticed that the quoted rate was high.

Plaintiff Farrand learned that the rate was high because, according to a LexisNexis C.L.U.E. auto

report, Plaintiff Farrand had made a claim against his Geico insurance policy on October 21, 2016,

and that this claim was still open.

       34.     The information in the C.L.U.E. auto report was wrong: Plaintiff Farrand had not

made a claim on his policy.




                                                6
            Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 7 of 18



        35.     Defendant Geico knew this information was wrong: as the insurance company, it

knew Plaintiff had never submitted a claim, and it had never paid a claim. Defendant Geico

benefits from this misreporting, because it makes it more expensive for Geico customers to obtain

insurance elsewhere.

        36.     Defendant LexisNexis should have known that this information was wrong: there

was no reason a claim for a cracked windshield to still be open after 4 years.

        37.     Plaintiff Farrand disputed this inaccurate information on his C.L.U.E. report with

LexisNexis on or around June 25, 2020. On information and belief, LexisNexis, pursuant to the

procedure in 15 U.S.C. § 1681i, forwarded this dispute onto Geico.

        38.     In response to Plaintiff Farrand’s dispute, LexisNexis and Geico failed to conduct

a thorough and meaningful investigation into the substance of Plaintiff Farrand’s dispute. Instead,

they made minor changes to the information on file, without changing the core information

reported.

        39.     Specifically, Defendants changed the “claim disposition” from “open” to “closed,”

changed the claim amount from $60 to $70, and changed the “at fault indicator,” which had been

blank, to “not at fault.”

        40.     This reporting was still inaccurate, because the fact remained that Plaintiff Farrand

had made no insurance claim whatsoever.

        41.     Because the inaccurate information remained in Plaintiff Farrand’s report, Plaintiff

Farrand sent a follow-up dispute to LexisNexis by mail on or around January 18, 2021. Plaintiff

Farrand also sent a copy directly to Geico.




                                                  7
         Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 8 of 18



       42.     Again, Defendants failed to conduct a meaningful investigation of Plaintiff

Farrand’s dispute, verified the inaccurate information, and refused to delete it from Plaintiff

Farrand’s C.L.U.E. Report.

       43.     As a result of Defendants’ conduct, Plaintiff Farrand has suffered actual damages,

including increased insurance premiums, damage to his reputation, and expense and inconvenience

associated with attempting to correct the error.

                              Facts Regarding Plaintiff Woodward

       44.     On or around July 25, 2018, Plaintiff Woodward called his auto insurer, Geico, to

ask about the deductible on his car because there was a scratch on his bumper.

       45.     After speaking with a Geico representative, Plaintiff Woodward decided not to file

a claim and instead decided to pay to have the scratch fixed out-of-pocket without making an

insurance claim for the damage.

       46.     In February 2020, Plaintiff Woodward applied for a new insurance policy and

received quotes from several companies, including Progressive and State Farm.

       47.     When receiving estimates from these companies, Plaintiff Woodward noticed that

his rates seemed high. Some of the companies disclosed to Plaintiff that the higher rates were due

to the fact that Plaintiff Woodward had made a claim against his Geico insurance policy for an at-

fault accident on July 25, 2018.

       48.     The companies also disclosed to the Plaintiff Woodward that they had obtained this

information from LexisNexis, in a C.L.U.E. auto report.

       49.     The information in the C.L.U.E. auto report was inaccurate because Plaintiff

Woodward did not make a request or demand for payment under the terms of his Geico insurance

policy on or around July 25, 2018.




                                                   8
         Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 9 of 18



       50.     Defendant Geico knew that Plaintiff Woodward had not made a claim against his

insurance policy. In fact, it listed the claim amount as “zero.” Unfortunately, because of the way

companies view these reports, listing a claim amount as “zero” does not undo the damage caused

by the assertion that the consumer made a claim.

       51.     Plaintiff disputed this inaccurate information on his C.L.U.E. report with

LexisNexis on or around April 22, 2020.

       52.     In accordance with its standard practices and procedures, and as required by the

Fair Credit Reporting Act, LexisNexis forwarded Plaintiff Woodward’s dispute to Geico.

       53.     In response to Plaintiff Woodward’s dispute, Geico failed to conduct a thorough

and meaningful investigation into the substance of the dispute. Instead, it verified the disputed

information as inaccurate and refused to remove it from Plaintiff Woodward’s C.L.U.E. report.

       54.     Because the inaccurate information remained in Plaintiff Woodward’s report,

Plaintiff Woodward sent a follow-up dispute to LexisNexis on or around May 11, 2020.

       55.     Again, LexisNexis forwarded this dispute to Geico for processing.

       56.     Geico again refused to conduct a meaningful investigation of Plaintiff’s follow-up

dispute, verified the inaccurate information, and told LexisNexis that the information should

remain on Plaintiff Woodward’s C.L.U.E. report.

                              Defendants’ Violations Were Willful

       57.     Defendants’ conduct was willful and carried out in reckless disregard for a

consumer’s rights under the FCRA. Defendants’ conduct was willful because it ran a risk of harm

that was known, or so obvious it should have been known.

       58.     For example, LexisNexis failed to implement any procedure to identify and correct

the inaccuracy in their C.L.U.E. report before furnishing it to a third party. It did not have any




                                                9
         Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 10 of 18



mechanism in place to flag claims with a “zero” claims amount or claims that had been open for

several years without the claim being either paid or denied.

       59.     LexisNexis also failed to take seriously Plaintiff Farrand’s allegation in his dispute

letter that Geico’s practice was widespread and intended to limit consumers’ ability to obtain

competitive rates. Specifically, Plaintiff Farrand put LexisNexis on notice that “Geico regularly

misreports questions from its customers about potential claims as though the customer made a

claim. This is misleading because it makes it seem like customers made claims when all they did

was ask questions.”

       60.     Based on Plaintiffs’ disputes, other disputes, and the plain text of its own reports,

LexisNexis knew or should have known that these claims were inaccurate on their face.

       61.     LexisNexis had no reasonable procedures in place to ensure the accuracy of its

reporting, or to investigate allegations of widespread misreporting by Geico.

       62.     Instead, LexisNexis relied solely on Geico to investigate consumers’ disputes of

the information in its C.L.U.E reports.

       63.     LexisNexis’s standard practice is that when it receives a dispute from a consumer,

LexisNexis forwards the dispute to the furnisher of the information and waits for the furnisher to

respond. Once the furnisher notifies LexisNexis of the outcome of its investigation, LexisNexis

takes no additional steps to independently investigate the consumer’s dispute. This is true even

when the reported information is erroneous on its face, and even when the consumer has alleged

that the misreporting is intentional.

       64.     LexisNexis followed its standard procedures in this case, even though it received

Plaintiff Ferrand’s two disputes and even though it was previously sued for substantially similar




                                                10
         Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 11 of 18



inaccuracies by Plaintiff Woodward. Woodward v. LexisNexis Risk Solutions, Inc., No. 1:20-cv-

00789 (E.D. Va. Jul. 14, 2020).

       65.       Geico knew or should have known that its reporting of consumer inquiries as

“claims” was inaccurate. By its own definition, these inquiries were not claims because they were

not “demands for payment.” Geico also knew its reporting was inaccurate because consumers,

including Plaintiffs, complained about such inaccurate reporting. And Geico knew that its false

reporting operated to its benefit, allowing it to increase consumers’ insurance rates while at the

same time ensuring its competitors would do the same based on the false information it supplied

to LexisNexis.

       66.       Despite this knowledge, Geico had no mechanism in place to ensure accurate

reporting in the first instance, or to correct inaccurate reporting in response to consumer disputes.

       67.       Geico was also on notice of this problem because its conduct was intentional, and

because it received two disputes from each of the Plaintiffs in this case. Geico received disputes

directly from Plaintiffs and indirectly through LexisNexis.

       68.       Discovery will reveal additional disputes that each of the Defendants received from

consumers alleging similar issues.

       69.       Despite this notice, Defendants failed to make the appropriate changes to their

procedures to avoid similar errors in the future. See. Federal Trade Comm., 40 Years of Experience

with the Fair Credit Reporting Act, an FTC Staff Report with Summary of Interpretations, July

2011, at 67 (“However, when a CRA learns or should reasonably be aware of errors in its reports

that may indicate systematic problems (by virtue of information from consumers, report users,

from periodic review of its reporting system, or otherwise), it must review its procedures for

assuring accuracy and take any necessary steps to avoid future problems. Similarly, it should




                                                 11
         Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 12 of 18



establish procedures to avoid reporting information from its furnishers that appears implausible or

inconsistent.”)

       70.        In addition, the Defendants’ processing of consumer disputes was willful and

carried out in reckless disregard for a consumer’s rights under the FCRA. LexisNexis’ conduct

was willful because it was accomplished through intended procedures that prioritize cost-saving

over accuracy. Geico’s conduct was willful because it was accomplished through intended

procedures that prioritize its own profitability over accuracy.


                             V.      CLASS ACTION ALLEGATIONS

       71.        Plaintiff Ferrand brings Count I against Defendant LexisNexis pursuant to FED. R.

CIV. P. 23(b)(3) on behalf of the following Inaccurate Reporting Class:

       All natural persons that: (1) were the subject of a LexisNexis C.L.U.E. report sold
       to a third party; (2) in the two years prior to the filing of this lawsuit; (3) in which
       the C.L.U.E. report falsely stated that the individual had made an automobile
       insurance claim to Geico.

       72.        Plaintiff Ferrand brings Count II against LexisNexis pursuant to FED. R. CIV. P.

23(b)(3) on behalf of the following Disputes Class:

       All members of the Inaccurate Reporting Class who sent a dispute to LexisNexis
       stating that the Geico claim on their report was not correct because they had not
       made the claim.

       73.        Plaintiff Ferrand brings Count III against Geico pursuant to FED. R. CIV. P. 23(b)(3)

on behalf of the following Unreasonable Investigation Class:

       All members of the Disputes Class as to whom Geico responded to the consumers’ dispute
       by affirming to LexisNexis that Geico’s false reporting was accurate.

       74.        Plaintiffs reserve the right to amend the definitions of the Classes based on

discovery or legal developments.




                                                   12
         Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 13 of 18



       75.     Numerosity. FED. R. CIV. P. 23(a)(1). The class members are so numerous that

their joinder is impractical. LexisNexis issues a vast number of C.L.U.E. Reports each year, and

Geico reports a vast number of claims each year.

       76.     Existence and Predominance of Common Questions of Law and Fact. FED. R.

CIV. P. 23(a)(2). Common questions of law and fact exist as to all members of the Classes and

predominate over the questions affecting only individual members. The common legal and factual

questions include, among others:

               a.     Whether LexisNexis failed to follow reasonable procedures to assure that

       its reported insurance claims are accurate;

               b.      Whether LexisNexis and Geico failed to conduct a reasonable investigation

       of class members’ disputes;

               c.     Whether this conduct constituted violations of the FCRA; and

               d.     Whether the violations were negligent, reckless, knowing, or intentionally

       committed in conscious disregard of the rights of Plaintiff and the putative class members.

       77.     Typicality. FED. R. CIV. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

the Class Members they seek to represent. Plaintiffs have the same claims as class members,

arising out of Defendants’ common course of conduct and from the same operative facts, and are

based on the same legal theories. Plaintiffs, as every putative class member, allege violations of

the same FCRA provisions regarding the different classes that they seek to represent. Plaintiff

Ferrand explicitly made his dispute to both Defendants on behalf of “all people…who Geico

falsely said they made claims when they didn’t.” Plaintiffs’ claims challenge the Defendants’

procedures and do not depend on any individualized facts. Defendants’ notice and knowledge of

the challenged reporting problem is the same for Plaintiffs as for the putative class members.




                                                13
          Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 14 of 18



         78.    Adequacy. FED. R. CIV. P. 23(a)(4). Plaintiffs are adequate representatives of the

Classes. Their interests are aligned with and are not antagonistic to, the interests of Class Members

they seek to represent. Plaintiffs have retained counsel competent and experienced in class-action

and consumer litigation, and they intend to prosecute this action vigorously. Plaintiffs and their

counsel will fairly and adequately protect the Class Members’ interests.

         79.    Predominance and Superiority. FED. R. CIV. P. 23(b)(3). Questions of law and

fact common to the class members predominate over questions affecting only individual members,

and a class action is superior to other available methods for fair and efficient adjudication of this

controversy. The damages sought by each member are such that individual prosecution would

prove burdensome and expensive given the complex and extensive litigation necessitated by

Defendants’ conduct. It would be virtually impossible for the Class Members to effectively redress

the wrongs done to them on an individual basis. Even if the Class Members could afford individual

litigation, it would be an unnecessary burden on the courts. Furthermore, individualized litigation

presents a potential for inconsistent or contradictory judgments and increases the delay and

expenses to all parties and to the court system presented by the complex legal and factual issues

raised by Defendants’ conduct. By contrast, the class-action device will result in substantial

benefits to the litigants and the Court by allowing the Court to resolve numerous individual claims

based upon a single set of proof in a unified proceeding.

                                 VI.    CLAIMS FOR RELIEF

                                           COUNT I
                      For LexisNexis’s Violation of 15 U.S.C. § 1681e(b)
               On Behalf of Plaintiff Ferrand and the Inaccurate Reporting Class

         80.    Plaintiff Ferrand incorporates by reference all preceding paragraphs as alleged

above.




                                                 14
          Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 15 of 18



         81.   LexisNexis violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the consumer

reports it furnished regarding Plaintiff Ferrand and the Inaccurate Reporting Class members,

specifically by reporting as insurance claims LexisNexis knew or should have known were not

actually insurance claims.

         82.   As a result of LexisNexis’s misconduct, Plaintiff Ferrand and the Class members

suffered higher insurance rates, damages to their reputations, reductions to credit scores, and

increased risk of insurance denial.

         83.   At all times pertinent hereto, LexisNexis’s conduct was a result of its deliberate

policies and practices, was willful, was intentionally accomplished through intended procedures,

and was carried out in reckless disregard of consumers’ rights as set forth in section 1681e(b) of

the FCRA.

         84.   Pursuant to 15 U.S.C. §§ 1681n and o, LexisNexis is liable to Plaintiff Ferrand and

the Class members for its failure to comply with FCRA § 1681e(b), in an amount equal to the sum

of (1) damages of not less than $100 and not more than $1,000 per violation; (2) actual damages;

(3) punitive damages in an amount to be determined by the jury; (4) attorney’s fees; and (5)

litigation costs, as well as such further relief as may be permitted by law.

                                          COUNT II
                       For LexisNexis’s Violation of 15 U.S.C. § 1681i
                    On Behalf of Plaintiff Ferrand and the Disputes Class

         85.   Plaintiff Ferrand incorporates by reference all preceding paragraphs as alleged

above.

         86.   LexisNexis violated 15 U.S.C. § 1681i by failing to “conduct a reasonable

reinvestigation to determine whether the disputed information [wa]s accurate” of the disputes




                                                 15
         Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 16 of 18



submitted by the Disputes Class. LexisNexis knew or should have known that the disputed claims

were not actual insurance claims, but it persisted in reporting them regardless.

        87.    As a result of LexisNexis’ misconduct, Plaintiff Ferrand and the Class members

suffered higher insurance rates, damages to their reputations, reductions to credit scores, and

increased risk of insurance denial.

        88.    At all times pertinent hereto, LexisNexis’ conduct was a result of its deliberate

policies and practices, was willful, was intentionally accomplished through intended procedures,

and was carried out in reckless disregard of consumers’ rights as set forth in section 1681i of the

FCRA.

        89.    Pursuant to 15 U.S.C. §§ 1681n and o, LexisNexis is liable to Plaintiff Ferrand and

the Dispute Class members for its failure to comply with FCRA § 1681i, in an amount equal to the

sum of (1) damages of not less than $100 and not more than $1,000 per violation; (2) actual

damages; (3) punitive damages in an amount to be determined by the jury; (4) attorney’s fees; and

(5) litigation costs, as well as such further relief as may be permitted by law.

                                        COUNT III
                       For Geico’s Violation of 15 U.S.C. § 1681s-2(b)
 On Behalf of Plaintiffs Ferrand and Woodward and the Unreasonable Investigation Class

        90.    Plaintiffs Ferrand and Woodward incorporate by reference all preceding paragraphs

as alleged above.

        91.    Geico violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable

investigation of the disputes submitted by the Disputes Class. Geico had actual knowledge that

the claims it had reported to LexisNexis were not genuine claims, but it told LexisNexis otherwise

in response to Class Members’ disputes.




                                                 16
         Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 17 of 18



        92.     As a result of Geico’s misconduct, Plaintiffs and the Class members suffered higher

insurance rates, damages to their reputations, reductions to credit scores, and increased risk of

insurance denial.

        93.     At all times pertinent hereto, Geico’s conduct was a result of its deliberate policies

and practices, was willful, was intentionally accomplished through intended procedures, and was

carried out in reckless disregard of consumers’ rights as set forth in section 1681s-2(b) of the

FCRA.

        94.     Pursuant to 15 U.S.C. §§ 1681n and o, LexisNexis is liable to Plaintiffs and the

Class members for its failure to comply with FCRA § 1681s-2(b), in an amount equal to the sum

of (1) damages of not less than $100 and not more than $1,000 per violation; (2) actual damages;

(3) punitive damages in an amount to be determined by the jury; (4) attorney’s fees; and (5)

litigation costs, as well as such further relief as may be permitted by law.


                                  VII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs and the Classes pray for relief as follows:

        a.      An order certifying the case as a class action on behalf of the proposed Classes

under Federal Rule of Civil Procedure 23 and appointing Plaintiffs and the undersigned counsel

of record to represent same;

        b.      An award of actual, statutory and punitive damages for Plaintiffs and the Classes;

        c.      An award of pre-judgment and post-judgment interest as provided by law;

        d.      An award of attorney’s fees and costs; and

        e.      Such other relief as the Court deems just and proper.

                                      VIII. TRIAL BY JURY

        Plaintiffs hereby request a jury trial.



                                                  17
Case 1:21-cv-00952-GLR Document 1 Filed 04/16/21 Page 18 of 18



                            Respectfully submitted,
                            KYLE G. FARRAND
                            ROBERT D. WOODWARD

                            By:     /s/ Kristi C. Kelly
                            Kristi C. Kelly, Esq. (No. 07244)
                            KELLY GUZZO, PLC
                            3925 Chain Bridge Road, Suite 202
                            Fairfax, VA 22030
                            (703) 424-7572
                            (703) 591-0167 Facsimile
                            Email: kkelly@kellyguzzo.com
                            Counsel for Plaintiffs




                              18
